Citation Nr: 0917095	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-10 916	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.

2.  Entitlement to an increased rating for diplopia, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for major depressive 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the previously denied claim for service 
connection for narcolepsy, denied entitlement to an increased 
rating for diplopia, and denied entitlement to an increased 
rating for major depressive disorder. 

The Veteran was scheduled for a RO hearing, but he canceled 
it in January 2008.  

The issue of entitlement to service connection for narcolepsy 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for narcolepsy was 
previously denied in a March 2000 rating decision.  The RO 
declined to reopen the claim in August 2002. The appellant 
did not appeal either of those decisions.

2.  The evidence received since the August 2002 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for narcolepsy.

3.  The Veteran's diplopia exists within the central 20 
degrees of vision, which is equivalent to a visual acuity of 
5/200.  His corrected visual acuity in the right eye is 
20/20.

4.  The Veteran's major depressive disorder has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short-term and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that declined to reopen 
the previously denied claim for service connection for 
narcolepsy is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for narcolepsy. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The criteria for a rating in excess of 30 percent for 
diplopia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic Code 6090 
(2008).

4.  The criteria for a 50 percent rating, but no higher, for 
major depressive disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 
9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for narcolepsy was previously denied in 
March 2000 and August 2002 rating decisions.  Although the RO 
determined that new and material evidence sufficient to 
reopen the claim had not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Id. 

In the August 2002 rating decision, the RO denied the 
Veteran's claim for service connection for narcolepsy.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the August 2002 decision 
became final because the Veteran did not file a timely 
appeal.

The claim of entitlement to service connection for narcolepsy 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in October 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
post-service treatment records, a VA examination, and the 
Veteran's own statements.  The RO found that the Veteran's 
narcolepsy was not incurred in or aggravated by his period of 
active service.  Accordingly, the claim was denied.  

The Board finds that the evidence received since the last 
final decision is material because it relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, newly received evidence 
includes May 2002 and April 2004 VA treatment records, in 
which the Veteran's treating physician states "head trauma-
sports accident-resulting narcolepsy and vision problems."  
This evidence is both new and material, as it demonstrates a 
possible nexus between the Veteran's current narcolepsy and 
his period of active service, during which time he sustained 
a head injury while playing soccer.  Additionally, the 
Veteran contends that his VA and private physicians have 
related his narcolepsy to his service, or, alternatively, 
that his narcolepsy was aggravated by his service.  This 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue of whether new 
and material evidence has been submitted, as the Board is 
taking action favorable to the Veteran by reopening his claim 
for service connection for narcolepsy.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).




Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A. Diplopia 

The Veteran's diplopia is currently evaluated as 30 percent 
disabling under Diagnostic Code 6090, which pertains to 
diplopia (double vision.)  This Diagnostic Code provides for 
ratings based on the degree of diplopia and the equivalent 
visual acuity.

Diplopia is measured using the Goldmann Perimeter Chart.  38 
C.F.R. § 4.77 (Figure 2) (2008).  The chart identifies four 
major quadrants (upward, downward, and two lateral), plus a 
central field (20 degrees or less).  If diplopia exists 
within the central 20 degrees of vision, the equivalent 
visual acuity is 5/200.  Diplopia from 21 degrees to 30 
degrees is the equivalent of visual acuity of 15/200 when 
down, 20/100 when lateral and 20/70 when up.  Diplopia from 
31 degrees to 40 degrees is the equivalent of 20/200 visual 
acuity when down, 20/70 when lateral and 20/40 when up.  38 
C.F.R. § 4.84a, Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provides that the 
above ratings will be applied to only one eye.  Ratings will 
not be applied for both diplopia and decreased visual acuity 
or field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the above diplopia ratings will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2).

When the diplopia field extends beyond more than one quadrant 
or more than one range of degrees, the evaluation for 
diplopia will be based on the quadrant and degree range that 
provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22-1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76.

A 30 percent evaluation is assigned where there is at the 
most 20/40 visual acuity in one eye, and 5/200 visual acuity 
in the other eye, or where the visual acuity is 20/50 in one 
eye, and  with visual acuity of 20/200 or 15/200 in the other 
eye, or where visual acuity is 20/70 in one eye with visual 
acuity of 20/70 or 20/100 in the other eye.  38 C.F.R. 
§4.84a, Table V.

The Veteran sustained an in-service injury when he was kicked 
in the head while playing soccer.  Due to the injury, he 
began to progressively experience the symptoms of diplopia in 
the left eye.  The Veteran contends that his diplopia has 
worsened in severity.  In order to avoid double vision, he 
has to look at people with his right eye instead of his left 
eye.  He also contends that the diplopia impacts his job 
performance.

The first clinical record pertaining to his claim for an 
increased rating for diplopia is an April 2005 VA eye 
examination.  At that time, the Veteran reported that he 
continued to experience double vision.  Physical examination 
revealed a corrected visual acuity of 20/20, bilaterally.  
Diplopia was found to be present on the left eye in the 
central 20 degrees, and within 21 to 30 degrees and 31 to 40 
degrees.  It was present when testing all distances.  The 
Veteran was also found to have left eye esotropia, a type of 
strabismus.  There was no visual field defect or ptosis.  
Tonometry testing revealed a left eye pressure of 15, and a 
right eye pressure of 14.  Cup-to-disc ration was .7, 
bilaterally.  The assessment was full visual field 
bilaterally, with diplopia in the left side of the visual 
field.  The diagnosis was left sixth nerve palsy.  The 
disability was concluded to have a mild effect on the 
Veteran's ability to travel and partake in recreational 
activities.  It had significant effects on his ability as a 
barber to make straight lines.  It was noted that he had 
developed a "left head turn" in order to avoid double 
vision.  He reported that he was not interested in pursuing 
surgery at that time.  He was also found to have suspected 
glaucoma and myopia, which were concluded to have no 
significant effects on his occupation. 

VA clinical records dated from March 2002 to April 2006 are 
negative for complaints or treatment for diplopia.  A March 
2002 treatment record noted that the Veteran suffered from 
vision problems due to his in-service injury.  

On February 2008 VA eye examination, the Veteran reported 
that he was not currently treating his diplopia.  He denied 
periods of incapacitation due to his eye conditions.  On 
physical examination, his corrected visual acuity was 20/20, 
bilaterally.  Tonometric testing revealed an eye pressure of 
15, bilaterally.  His diplopia was found to be constant at 
all distances.  It was determined to not be correctable.  
Fundoscopic examination revealed an abnormal cup-to-disc 
ratio of the optic nerve, which suggested glaucoma.  Slit 
lamp examination was abnormal, revealing limbal 
neovascularization of the cornea consistent with long-term 
contact lens use.  The eye examination was otherwise normal.  
The Veteran reported that he had been self-employed as a 
carriage driver for the previous one to two years.  He had 
lost approximately 200 days from work due to migraine 
headaches and a sleep disorder.  The assessment was left eye 
esotropia and diplopia.  Goldmann examination revealed 
diplopia in various gazes.  The examiner concluded that these 
disorders did not have a significant effect on his general 
occupation.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for the Veteran's 
diplopia.  The Veteran's diplopia has been found to be 
constant in a variety of gazes, and has been consistently 
found to cover the central 20 degrees, which is equivalent to 
a visual acuity of 5/200.  38 C.F.R. § 4.84a, DC 6090.  The 
corrected visual acuity of his right eye is 20/20.  When 
applied to 38 U.S.C.A. § 4.84a, Table V, a corrected visual 
acuity of 20/20 in the better eye, and a visual acuity of 
5/200 in the affected eye, warrants a 30 percent disability 
evaluation.  38 U.S.C.A. § 4.84a, DC 6074, Table V (Ratings 
for Central Visual Acuity Impairment.)  The next higher 
evaluation of 40 percent requires a corrected visual acuity 
of 20/50 in the better eye.  38 C.F.R. § 4.84a, DC 6073.  As 
that is not the case here, a rating in excess of 30 percent 
for the service-connected diplopia is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's diplopia does not warrant a rating higher than 
30 percent.  The Board has considered whether higher ratings 
might be warranted for any period of time during the pendency 
of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that the Veteran has been entitled to a 30 percent rating, 
but no more, for diplopia since October 29, 2004, when he 
filed his claim for increased rating.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


B. Major Depressive Disorder

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  The Veteran's 
major depressive disorder has been rated as 10 percent 
disabling under DC 9434, which pertains to depressive 
disorders.  38 C.F.R. § 4.130, DC 9434.  Under that 
Diagnostic Code, which conforms to the General Rating Formula 
for Mental Disorders, a 10 percent disability rating is 
assigned for a mental disorder when there is occupational and 
social impairment due to mild and transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

A 30 percent disability rating is assigned for a mental 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  38 C.F.R. § 4.130, DC 
9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Veteran contends that his major depressive disorder has 
worsened in severity.  VA clinical records dated from April 
2004 to August 2004 reflect psychiatric treatment.  In April 
2004, the Veteran reported that he had problems sleeping and 
was seeking treatment for his narcolepsy.  He was assessed as 
having narcolepsy with a dysthemic mood disorder and his 
medication was adjusted.  He was assigned a GAF score of 35-
40.  In August 2004, his medications were again adjusted.

On April 2005 VA psychiatric examination, the Veteran 
reported that he first began to experience depression in 
1999, shortly after he was diagnosed with narcolepsy.  He was 
placed on antidepressants, but discontinued taking them 
because he disliked that they made him feel numb.  He was 
currently taking Ritalin for his narcolepsy.  He felt that 
his depression was situational and was related to his 
narcolepsy and diplopia.  He stated that he felt worthless, 
helpless, and could not enjoy most activities.  When he 
thought of his current situation, he felt like crying and 
thought of suicide, but had not attempted suicide.  

Mental status examination revealed that he was well-groomed 
and talked freely.  There was no evidence of a speech or 
thought disorder.  He had mild body tension and depressed 
mood throughout the session.  His short-term memory was 
intact and was able to discuss current events.  He was able 
to add and subtract, and caught his own error mathematical 
error.  He was very alert and did not appear sleepy.

With regard to his social history, he reported that he had 
broken up with his girlfriend due to the sexual side effects 
of his antidepressants.  He was currently living with a 
friend and helping to take of his friend's child, as well as 
helping out around the house, including caring for their dog 
and five cats.  He was not involved with the community 
outside of the home, and denied attending church or other 
activities outside the home.

With regard to his occupational history, the Veteran had 
previously trained to be a hairstylist and worked at 
Supercuts for one year.  He was fired for being late.  He had 
trouble staying awake at work and his hands shook due to his 
antidepressant medication.  At the time of the examination, 
he had a few cosmetology clients, but mostly helped his 
friend and his friend's family with day-to-day life.  He 
attributed his inability to hold an occupation to his 
narcolepsy.  

Based upon the above, the examiner determined that the 
Veteran exhibited mild depressive symptoms which were 
secondary to his ability to perform.  While the Veteran 
reported that his depressed state of mind was based on both 
his double vision and his narcolepsy, the examiner opined 
that his narcolepsy was the biggest factor in his non-
performance.  The impression was depression secondary to 
visual problems, but most likely secondary to his narcolepsy.  
His Axis IV stressors were determined to be his chronic 
neurological and psychiatric problems, and his difficulty in 
maintaining employment.  The examiner assigned a GAF score of 
70 based on the Veteran's depression due to his diplopia.  
The examiner felt that, if the Veteran was later service-
connected for narcolepsy, he should be assigned a GAF score 
of 45.  

On January 2007 VA psychiatric examination, the Veteran 
reported that he "did not want to leave the house."  He had 
high levels of irritability and frustration with the VA and 
felt he was not being taken seriously.  He isolated himself 
from others.  He recollected a six-year period of feeling 
moody.  He stated that he had difficulty concentrating and 
focusing.  The examiner noted that when the Veteran was 
questioned, he often went off on tangents and provided a 
wealth of information that was often unrelated to his 
examination.  He reported tearing up daily, and that he felt 
angry, sad, and fearful most of the time.  He denied any 
suicidal ideations.  He stated that he had trouble with his 
memory.  Three days per week he felt unable to get out of bed 
to attend to his personal hygiene.  He slept about two to 
three hours per night.  He stated that he felt blocked and 
could not reach the destination he desired for his life, 
stating that he was "meant for better things."  The 
examiner noted that the Veteran was extremely difficult to 
deal with and often would not cooperate until his mother, who 
was present during the examination, asked him to sit up and 
stop talking "ugly."  

With regard to his personal history, the Veteran reported 
that one of his three brothers had been killed.  He 
recollected a normal high school experience. 

With regard to his social history, he reported that he could 
not spend time with friends for very long or on a frequent 
basis.  He did not have a girlfriend, had not bee married, 
and had no children.

With regard to his occupational history, he had held a number 
of jobs over the previous few years, including ditch digger, 
general laborer, line cook, bouncer, and bartender.  He was 
currently working as a security guard.  He was previously 
enrolled as a nursing student at college, but he claimed to 
have had trouble remembering the formulas for chemistry and 
did not complete the degree. 

Mental status examination revealed that the Veteran was 
adequately groomed, clean, and with good hygiene.  He was 
disgruntled and difficult to interview.  He answered 
questions tangentially and peripherally and became irritated 
when the examiner attempted to refocus him.  His personal 
style was found to be suspicious and unapproachable. His 
speech was coherent and his voice level was within normal 
limits.  He could manage the self-care of daily living and 
was aware of his surroundings.  He had experienced 
hallucinations in the past, but was not experiencing them at 
the time of the interview.  He was able to pay his own bills, 
add, and subtract.

Based upon the above, the examiner concluded that the 
Veteran's symptoms were consistent with his past psychiatric 
history as stated in the claims file.  He exhibited 
narcissistic traits and had trouble relating to others.  His 
interactions were superficial and marked with egocentricity 
and pervasive anger.  The examiner noted that his sleep 
problems might be associated with narcolepsy, but that they 
were commonly associated with depression.  The examiner 
concluded that the Veteran's depression would likely vary 
from moderate to severe depending on his life circumstances 
and environmental stressors.  The diagnosis was major 
depression, moderate.  Axis II listed narcissistic traits.  
Axis III listed narcolepsy by report.  Axis IV listed a 
limited social support, the stress of managing with 
depression.  The examiner assigned a GAF sore of 51.  

The April 2004 VA psychiatrist assigned a GAF score of 35-40.  
The April 2005 VA examiner assigned a GAF score of 70 based 
on the Veteran's depression due to diplopia, but assigned a 
GAF score of 45 when his narcolepsy was taken into account.  
Then, the January 2007 VA examiner assigned a GAF score of 
51.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 
1995).

According to the DSM-IV, a GAF score of 31 to 40 reflects 
some impairment in reality testing or communication (speech 
at times illogical or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (depressed man avoids friends, 
neglects family, and is unable to work).  GAF scores of 41 to 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores of 51 
to 60 reflect moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, and school functioning 
(e.g. few friends, conflicts with peers or co-workers).  
Scores of 61 to 70 reflect some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  

The Board finds that throughout the pendency of his appeal, 
the Veteran's major depressive disorder more nearly 
approximates a 50 percent disability rating.  The Veteran has 
consistently demonstrated difficulty in establishing and 
maintaining effective social relationships, as evidenced by 
his isolating behavior and fear of leaving his home.  He was 
unable to spend time around his peers and, on 2007 VA 
examination, displayed an angry and distrustful affect.  He 
was distrustful of the community and did not attend community 
events.  His depression lead to his separation from his 
girlfriend.  However, he was able to create relationships 
with his friend, with whom he lived, and his friend's child.  
He often escorted the child to activities and to school. 

In regards to an occupational impairment, he recalled 
numerous jobs throughout the previous few years, and was 
employed when he attended both VA examinations.  However, he 
had not been able to keep any one job for longer than one 
year.  His depression impeded on his ability to perform job 
tasks due to his inability to sleep and due to his service-
connected diplopia.  He felt a hopelessness in his ability to 
achieve his goals.  The January 2007 VA examiner felt that 
the Veteran's sleep problems were connected to his 
depression.  Therefore, while there is evidence that the 
Veteran has been employed in a variety of positions, his 
depression has contributed to his ability to maintain such 
employment.  The Veteran's difficulty in maintaining social 
relationships and steady employment clearly indicate that his 
symptoms fall within the category of moderately severe 
depression.  In so determining, the Board finds it 
significant that the Veteran was assigned GAF scores of 35-40 
in April 2004 and was assigned a GAF score of 51 in January 
2007, indicating that his symptoms were more severe during 
the period on appeal than the assigned 10 percent rating 
reflects.  Although the April 2005 VA examiner assigned a GAF 
score of 70 when excluding narcolepsy from his analysis, the 
January 2007 VA examiner felt that the Veteran's insomnia and 
other sleep problems were related to his depression, and felt 
that these symptoms could not be discounted when determining 
his over-all mental health.  

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 50 percent 
disability rating for major depressive disorder.  In the 
judgment of the Board, the evidence as a whole demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating under DC 9434.  Specifically, the evidence 
shows insomnia and waking from sleep, impairment of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The Veteran has not been shown to have deficiencies in most 
areas, as he was able to maintain relationships with the 
family which he lived, including with his friend's child, and 
with his mother, and he was able to enjoy some solitary 
leisure pursuits, such as playing basketball and helping to 
take care of the family pets.  Nor has he been shown to have 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  On 
each VA examination, the Veteran was noted to be well-
groomed, and, while he reported that about three times per 
week it was difficult for him to get out of bed and groom 
himself, he was able to the other days of the week, and leave 
the home to go to work.  Therefore, the Board finds that a 
rating in excess of 50 percent is not warranted for the 
period being rated.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  The 
weight of the credible evidence demonstrates that from 
October 29, 2004, the Veteran's major depressive disorder has 
continuously been 50 percent disabling.  The Board has 
resolved all reasonable doubt in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration for Increased Rating Claims

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's major 
depressive disorder and diplopia, but findings supporting 
higher evaluations for these conditions have not been 
documented.  In addition, it has not been shown that the 
service-connected major depressive disorder or diplopia have 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule.  The April 2005 VA examiner 
found that the Veteran's diplopia had significant effects on 
his occupation as a barber, but he did not find that the 
condition resulted in any periods of hospitalization or 
marked interference with employment.  Additionally, the 
examiner found that the diplopia had only mild effects on the 
Veteran's ability to handle the tasks of daily living.  On 
February 2008 VA examination, the Veteran reported that he 
was self-employed as a horse drawn carriage driver.  While he 
had taken a considerable amount of time off over the previous 
year, he attributed that time to his migraine headaches and 
sleep disorder, rather than to his diplopia.  In that regard, 
the examiner found that the Veteran's diplopia had no 
significant effects on his occupation.   

The Veteran's symptoms from his major depressive disorder and 
diplopia cause some impairment in occupational and social 
functioning.  Such impairment is contemplated by the rating 
criteria, which reasonably describe his disabilities.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding in 
Sanders.  Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, the RO sent correspondence in November 2004, April 
2006, and April 2008; a rating decision in February 2005 and 
May 2005; a statement of the case (SOC) in January 2006, and 
supplemental statements of the case in August 2007 and March 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

Although the Vasquez-Flores decision was not issued until 
rather recently, the Veteran received VCAA notice 
specifically tailored to comply with it, in April 2008.  The 
VCAA notice letter fulfilled the requirements set forth in 
Vazquez-Flores  because it informed him that the RO would 
consider the effects of the disability on his daily life when 
making a decision.  The letter provided a list of evidence 
that he could submit in that regard, including statements 
from employers or people who knew him and witnessed how the 
disability had affected him.  The letter did not provide him 
with the specific rating criteria for his major depressive 
disorder.  Instead, it provided him with the rating criteria 
for narcolepsy.  However, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the Diagnostic Criteria used to 
determine the relative severity of the Veteran's major 
depressive disorder were provided to him the January 2006 
SOC.  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained four medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for narcolepsy is reopened; to that extent 
only, the appeal is allowed.

A rating in excess of 30 percent for diplopia is denied. 

An increased rating of 50 percent for major depressive 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.






REMAND 

Additional development is needed prior to further disposition 
of the claim for service connection for narcolepsy.

First, the Veteran contends that his private physicians have 
related his narcolepsy to his period of active service.  To 
date, there are no private treatment records on file.  
Therefore, the Board finds that there may be private 
treatment records that may be pertinent to his claim.  These 
records should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A February 2001 
VA psychiatric examiner related the Veteran's history of an 
in-service head injury with his present narcolepsy.  
Additionally, May 2002 and April 2004 treatment records read, 
"head trauma-sports accident-resulting narcolepsy and vision 
problems."  In April 2002, a VA examiner concluded that the 
Veteran's narcolepsy was most likely not related to his in-
service head injury.  However, it is unclear whether the 
examiner reviewed the Veteran's claims file, specifically, 
the above-referenced February 2001 treatment record.  As that 
record, along with the May 2002 and April 2004 records, 
provide a possible nexus between the Veteran's current 
disorder and his service, the Board lacks sufficient medical 
evidence to determine whether the Veteran's narcolepsy was 
caused by his service.  Therefore, the Board finds that a 
remand for an additional examination and opinion is necessary 
in order to fairly address the merits of his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has asserted the alternative theory that 
his narcolepsy was aggravated by his service, which under VA 
regulations means that he is asserting that the narcolepsy 
pre-existed his period of service, and that serving in the 
military made this pre-existing condition worse.  A 
preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).  On remand, the RO should address this 
theory.  The examiner must take note that the evidentiary 
standards for direct service connection and service 
connection by aggravation are different.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
treatment for his narcolepsy.  All 
attempts to secure these records must be 
documented in the claims folder.
	
2.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his narcolepsy 
and his period of active service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
his narcolepsy is etiologically related 
to the Veteran's period of service, to 
include the 1988 in-service head injury.  

Additionally, the examiner should 
specifically comment on the Veteran's 
assertion that his narcolepsy pre-existed 
service, and was aggravated as a result 
of serving in the military.  The examiner 
must determine whether this condition 
clearly and unmistakably existed prior to 
his service and was chronically 
aggravated or permanently worsened as a 
result of his active service.  

If necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed by the examiner 
and the examination report should note 
that review.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.  

Conversely, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely 
as not' or 'more likely than not.'"  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

3.  Then, readjudicate the claims for 
service connection for narcolepsy.  If 
the decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


